FILED
                            NOT FOR PUBLICATION                            OCT 21 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-10468

               Plaintiff - Appellee,             D.C. No. 4:12-cr-01870-FRZ

  v.
                                                 MEMORANDUM*
ELIJAH JOHN BUCHANAN,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                     Frank R. Zapata, District Judge, Presiding

                            Submitted October 14, 2014**

Before:        LEAVY, GOULD, and BERZON, Circuit Judges.

       Elijah John Buchanan appeals from his jury-trial conviction and 24-month

sentence for conspiracy to possess with intent to distribute approximately 50

kilograms or more of marijuana, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(C),

and 846, and for possession with intent to distribute approximately 50 kilograms or

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
more of marijuana, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(C). Pursuant to

Anders v. California, 386 U.S. 738 (1967), Buchanan’s counsel has filed a brief

stating that there are no grounds for relief, along with a motion to withdraw as

counsel of record. We have provided Buchanan the opportunity to file a pro se

supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

         Counsel’s motion to withdraw is GRANTED.

         AFFIRMED.




                                          2                                    13-10468